ANDERSON, Circuit Judge
(dissenting). I concur in the view of the majority that the plaintiff made out a case for the jury. I dissent from the conclusion that there was a mistrial, and that this personal injury case, involving nothing but damages for a broken leg, 'should be sent back for another trial.
The case was submitted to the jury on special issues, and for a general verdict in the alternative forjn approved by this court in Automatic Pencil Sharpener Co. v. Boston Pencil Pointer Co. (C. C. A.) 279 F. 40. The sole object of taking verdicts in this alternative form is to avoid new trials, except under-very rare and unusual circumstances, which do not obtain in the present case.
The defendant’s contentions, as now urged, are directed merely against the answers to-two of the special issues (which in the view we all take of the case are immaterial), and-to the proposition that “the contributory negligence of the plaintiff was as a matter of law-a complete defense to the action”; that therefore this court should now order judgment for the defendant under the power accruing under the alternative verdiet. This is the only real-question before this court. As we are all agreed that contributory negligence was not-as a matter of law made out, the judgment below should be affirmed.
The point on which the majority opinion-goes is not even argued by defendant’s experienced and learned counsel. No new trial is sought by defendant; it asks for judgment on this record. No assignment of error involving the adequacy and accuracy of the-charge on contributory negligence is, on fair analysis of the record, before this court. Defendant’s counsel submitted requests for instructions; among others, not now material,, the' untenable proposition that “the defendant owed no duty to adapt its work or carry on its work with reference to the safety of the plaintiff.”
At the close of the charge the court saved defendant’s exceptions so far as the requests were not covered by the charge, and the record proceeds:
“The defendant also excepted to that portion of the charge in respect to the possibility that the jury might find that the defendant was negligent m going on with the work until the plaintiff had been removed.”
This exception thus saved was made the basis of the-fifth assignment of error, in which the excerpt from the charge, quoted in the majority opinion, is recited, and which then proceeds: “The defendant submits that this-was not a correct statement of the law as applicable to the evidence in the ease.”
It thus clearly appears that the exception to tMs part of the charge is directed solely to-its application to the defendant’s negligence, and not at all to the plaintiff’s contributory negligence. The only exception to the charge, on the question of contributory negligence^ was to the court’s refusal to ■ order a verdict for the defendant on that ground. It was not suggested to the trial court that, if contributory negligence was for the jury at all, the instructions given were not accurate and adequate. . ■ •
*23Otherwise stated, the fifth assignment of error is, in effect, nothing but a reassertion of the defendant’s theory that it owed no duty to the plaintiff in the conduct of its stevedoring work.
But the question of plaintiff’s contributory neg-ligenee was submitted to the jury under a brief instruction as follows:
“Now we have this man there. If he is working in the front of this hatch, if he is working there against orders, if he has been told not to go there by his superior officers, he has no business there; and if he disobeys orders, and goes into a place of danger, where he knows it is very perilous, and where he has been ordered not to go, while no such question is put to you here, I don’t need to say now that such a person cannot recover, if he suffers the consequences of his own disobedience and recklessness.”
This was sufficiently favorable to the defendant. Plaintiff might have complained that it did not state that the burden of proving contributory negligence was on the defendant. Duggan v. Bay State Ry., 230 Mass. 370, 377, 119 N. E. 757, L. R. A. 1918E, 680; Central Vermont Ry. Co. v. White, 238 U. S. 507, 512, 35 S. Ct. 865, 59 L. Ed. 1433, Ann. Cas. 1916B, 252. But here is an explicit instruction, to the effect that, if the plaintiff knowingly put himself into a place of danger, where he had no business to be and contrary to orders, he could not recover. This in substance was, except as to burden of proof, the instruction the majority hold should be given at a new trial. The statement that “no such question is put to you here,” read with the context (not quoted), simply means that there was no such special issue submitted— not that contributory negligence, as a question of fact, was not before the jury.
How the quoted instruction on the defendant’s negligence can be said to be “equivalent to an instruction that the plaintiff’s presence at the place of the accident was a condition, and not a contributing cause,” I cannot comprehend.
I cannot assent to upsetting a just verdict on a technical point which is not before this court. Of course, this court may, under rule 13, deal with “a plain error not assigned.” But this is a power that should be exercised sparingly and cautiously, and only to prevent gross injustice, or to vindicate some principle o f general importance, such as I thought presented in Charlie Hee v. United States (C. C. A.) 19 F.(2d) 335, May 17, 1927, or perhaps when the court, through its receiver, is a trustee, charged with affirmative duties of administration and distribution. Generally, tbe rights of litigants are better enforced, and the duties of counsel, of trial court and of appellate court, better performed, by the reviewing court’s limiting itself to dealing with the contentions presented by the competent counsel selected by tbe parties in real interest.
On this reeord, I can see no justification for this court’s ordering a new trial which neither party wants.